                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: __________________
                                                           DATE FILED: __11/26/2019___

             -against-
                                                                        19 Cr. 107 (AT)
JOHN ULRICH,
                                                                           ORDER
                            Defendant.
ANALISA TORRES, District Judge:

       The status conference scheduled for November 26, 2019 is ADJOURNED to December
12, 2019, at 3:30 p.m. for a change of plea hearing.

      SO ORDERED.

Dated: November 26, 2019
       New York, New York
